 1   JOHN B. BULGOZDY (Cal. Bar No. 219897)
     Email: bulgozdyj@sec.gov
 2   MANUEL VAZQUEZ (Cal. Bar No. 295576)
     Email: vazquezm@sec.gov
 3   MATTHEW T. MONTGOMERY (Cal. Bar No. 260149)
     Email: montgomerym@sec.gov
 4
     Attorneys for Plaintiff
 5   Securities and Exchange Commission
     Michele Wein Layne, Regional Director
 6   Alka Patel, Associate Regional Director
     John W. Berry, Associate Regional Director
 7   Amy Jane Longo, Regional Trial Counsel
     444 S. Flower Street, Suite 900
 8   Los Angeles, California 90071
     Telephone: (323) 965-3998
 9   Facsimile: (213) 443-1904
10                        UNITED STATES DISTRICT COURT
11                       EASTERN DISTRICT OF CALIFORNIA
12
      SECURITIES AND EXCHANGE                     Case No. 1:16-cv-00344-LJO-JLT
13    COMMISSION,
14                                                (PROPOSED) ORDER GRANTING
                   Plaintiff,                     PLAINTIFF SECURITIES AND
15           vs.                                  EXCHANGE COMMISSION’S
                                                  MOTION TO STAY CASE DURING
16    BIC REAL ESTATE                             PARTIAL GOVERNMENT
      DEVELOPMENT CORPORATION                     SHUTDOWN
17                                                (Doc. 412)
      and DANIEL R. NASE, individually
18    and d/b/a BAKERSFIELD
      INVESTMENT CLUB,
19
                   Defendants,
20
21    BIC SOLO 401K TRUST and
      MARGARITA NASE,
22
23                 Relief Defendants.
24
25
26
27
28
 1         This case is before the Court on the Motion of Plaintiff Securities and Exchange
 2   Commission to Stay Case During Partial Government Shutdown. For good cause
 3   shown, the Motion is GRANTED, and the January 31, 2019 settlement conference is
 4   vacated. The parties shall meet and confer on a new date for a settlement conference
 5   within seven days after the shut-down ends.
 6
 7   IT IS SO ORDERED.

 8      Dated:   January 18, 2019                      /s/ Jennifer L. Thurston
                                               UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   1
